Citation Nr: 1420409	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-38 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for residuals of a head injury with headaches.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a back disorder.

3.  Entitlement to service connection for residuals of a head injury with headaches.

4.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a November 2013 statement, the Veteran indicated that he wished to withdraw his claim for an increased rating for tinnitus. As such, this claim is withdrawn and not before the Board. See 38 C.F.R. § 20.204 (2013).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the Virtual VA paperless and VBMS claims files do not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied the Veteran's claim for service connection for residuals of a head injury with headaches. The Veteran was notified of that decision and of his appellate rights. He did not file an appeal of that decision or submit new and material evidence within one year of that decision. 

2.  The evidence associated with the claims file since the May 2002 rating decision is not cumulative or redundant of evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a head injury with headaches.

3.  In an April 2004 rating decision, the RO denied the Veteran's claim for service connection for a back disorder. The Veteran was notified of that decision and of his appellate rights. He did not file an appeal of that decision or submit new and material evidence within one year of that decision. 

4.  The evidence associated with the claims file since the April 2004 rating decision is not cumulative or redundant of evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder.

5.  A head disorder, to include headaches, did not manifest during service or within one year thereafter and is not causally or etiologically related to service.

6.  A back disorder did not manifest during service or within one year thereafter and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision that denied reopening a claim of service connection for a head injury is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

2.  The evidence received since the May 2002 denial is new and material, and the criteria for reopening the claim for service connection for a head injury have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The April 2004 rating decision that denied reopening a claim of service connection for a back disorder is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

4.  The evidence received since the April 2004 denial is new and material, and the criteria for reopening the claim for service connection for a back disorder have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  Residuals of a head injury with headaches were not incurred in active service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

6.  A back disorder was not incurred in active service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the appellant with notice in August 2006, prior to the decision on the claim in October 2006.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the August 2006 notice letter about the information and evidence that is necessary to reopen a previously denied claim as well as substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any available, outstanding evidence that is pertinent to the claim being decided herein.

The Veteran was also afforded VA examinations in December 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and medical opinions obtained in this case are adequate, as they are predicated on a full reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 



New and Material Evidence

The Veteran filed multiple claims for service connection for residuals of a head injury and a back disorder.  His claims were most recently denied by the RO in May 2002 and April 2004 rating decisions.  The Veteran was notified of these decisions and of his appellate rights, but he did not file a notice of disagreement. He also did not submit any additional evidence within a year of those decisions.  Therefore, the May 2002 and April 2004 rating decisions are final.  38 C.F.R. §§ 20.200, 20.202, 20.1103.

In cases such as these, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is existing evidence not previously submitted to agency decisionmakers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims were previously denied due to a lack of a current disorder and a lack of a nexus to service.  The Veteran testified before a Decision Review Officer at an RO hearing in November 2008 in which he testified to a continuity of symptomatology since service.  The RO then afforded the Veteran VA examinations in December 2008, which show that he had diagnoses of head and back disorders.   Because the claims were previously denied for lack of a finding of a diagnosis or pathology, the Board finds that this is new and material evidence, and these claims should be reopened.  


Service connection claims

The Board finds that there is no prejudice to the appellant by the Board proceeding to address the merits of this claim in this decision.  As discussed above, VA has already met all notice and assistance obligations to the appellant.  Moreover, the Veteran has been offered the opportunity to submit evidence and argument on the merits of the issue on appeal, and he has done so. See Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

The Veteran's service treatment records show that he fell down the stairs and injured his back during service.  In February 1976, the Veteran reported headaches and dizziness after hitting his head on a table and faucet.  A neurological examination was performed, and the Veteran was given a cold pack and medication for the pain.  In April 1977, the Veteran was seen for pain in his lower spine region after a fall down the stairs; however, an examination of his lower spine was negative.  A June 1977 treatment record showed normal lumbar mobility with no palpable spasms.  The Veteran's June 1978 separation examination showed a normal clinical evaluation of his head and spine.  

Post-service, the Veteran sought treatment for schizophrenia and other mental illness.  A physical examination in September 1980 showed a normal neurological examination and no evidence of a back or spine disability.  Records also show an unremarkable physical examination in September 1982 with a normal head and spine evaluation.  A 1984 physical examination was unremarkable.  

At a September 1997 appointment for kinesiotherapy, the therapist noted that the Veteran has left shoulder arm dislocations.  There was no mention of a head or back disorder.  In 1998, the Veteran sustained multiple gunshot wounds to his head, back, and legs.  Thereafter, the treatment records show multiple head and back disorders.

The Veteran appeared at a hearing at the RO in November 2008.  He testified that he fell down the stairs during service and injured his back.  He also stated that he had injured his head at another incident.  He was given pain medication to treat the pain on at least two separate occasions.  The Veteran also testified that post-service, he sought treatment for his back and head in 1979 at which time they took x-rays and gave him more pain medication.  The Veteran also reported that he was shot in 1998 and experiences additional disabilities due to those wounds.  

The Veteran underwent VA examinations in December 2008.  Regarding the residuals of his head injury with headaches, the examiner found that "the significance of the head trauma occurring in 1976 appears to be minor and not likely of the magnitude which would result in posttraumatic headache."  The examiner then noted that the Veteran had a previous gunshot wound to the right frontal head with previous craniectomy and area of residual encephalomalacia of the right front lobe.  Given the findings of the present examination and the Veteran's history, the examiner stated that it is more likely that the Veteran's current complaints were related to that incident and less like related to the in-service head injury.  

Regarding the Veteran's back disorder, the examiner opined 

There is no evidence that the remote injury occurring in 1977 was of the character or magnitude to result in the [Veteran's] current complaints of chronic low back pain and his current back condition.  The Veteran has a well-documented history of previous gunshot wound to the lower back with previous laminectomy at L2-L3 which more likely than not account for the [Veteran's] current symptoms.  Given the above history, radiological findings, and findings on today's examination, it is concluded that the current complaint of chronic low back pain is less likely than not related to the injury which occurred in 1977.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a head or back disorder.

The Veteran has been shown to have a current diagnosis of a head disorder with headaches and a back disorder.  Thus, the remaining question is whether the current disorders manifested in service or within one year thereafter or are otherwise related to his military service.

Although the Veteran's service treatment records do document a head and back injury during service, his separation examination found his head and spine to be normal.
  
In addition, the Board notes that the Veteran did not seek treatment immediately following his separation from service or for many decades thereafter.  Although the Veteran stated that he sought treatment in 1979, there is no medical evidence of either disorder.
 
With regard to the decades-long evidentiary gap in this case between active service and the earliest manifestations of head and back disorders, a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.

The Board acknowledges the Veteran's statements that he has had head and back pain since service.  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A Veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, although the Veteran is competent to report his symptoms since service, the Board finds that such statements are not credible.  His allegations are inconsistent with the contemporaneous record.  As discussed above, the Veteran's separation examination showed that his head and back were normal upon clinical evaluation.  Thus, there was actually affirmative medical evidence showing that he did not have a head or back disorder at the time of his separation from service.  

Moreover, the Veteran underwent many years of treatment for schizophrenia and other mental illness.  Multiple physical examinations were performed during his mental treatment, and none showed any evidence of injuries, pain, or treatment to the head or back.  In fact, a 1982 examination of his head and back were shown to be normal.  This is further affirmative evidence that directly contradicts the Veteran's assertion that he has had a continuity of symptomatology since service.  Therefore, the Board finds that the Veteran's reported history regarding the onset of his disorders to be not credible.

In addition to the lack of competent and credible evidence showing that head or back disorders manifested during service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the December 2008 VA examiner has rendered an opinion that the Veteran's current disorders are not related to his military service, given the nature of the injuries sustained in service and the post-service gunshot wounds.  Even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion provided by the VA examiner is of greater probative weight than the Veteran's lay assertions.  The examiner reviewed the evidence of record and provided a thorough rationale supported by the evidence and his own medical training, knowledge, and expertise.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for residuals of a head injury and a back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted.  


ORDER

Service connection for residuals of a head injury with headaches is denied.

Service connection for a back disorder is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


